EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
In claim 18, line 19,
	“ … the location and timing of the potential damage based upon… ”
has been changed to:
-- … a 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Hofmann et al. [US Patent Number 9,297,723 B1], fails to anticipate or render obvious automatically determine a precipitation type and an amount of precipitation in a plurality of sub-regions of the geographical region based upon the plurality of weather forecasts and the sensed dataset; and predict a potential damage to the utility infrastructure and a location and timing of the potential damage based upon the precipitation type, the amount of precipitation, and the infrastructure dataset, in combination with all other limitations in the claim(s) as defined by applicant.

develop probable ice and/or wet-snow accretion predictions based upon the plurality of weather forecast datasets and the information from the plurality of sensors; and determine a number, timing, and location of possible outage events in the utility infrastructure region based on the probable ice and/or wet snow accretion predictions, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 18 is allowed because the closest prior art, Hofmann et al. [US Patent Number 9,297,723 B1], fails to anticipate or render obvious automatically determining a precipitation type and an amount of precipitation in a plurality of sub-regions of the geographical region based upon the plurality of weather forecasts and the sensed dataset; and predicting a potential damage to the utility infrastructure and a location and timing of the potential damage based upon the precipitation type, the amount of precipitation, and the infrastructure dataset; and deploying infrastructure resources based upon the probabilistic weather forecast, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radich et al. (US Patent Application Publication 2018/0240137 A1) discloses a method for forecasting economic trends using statistical analysis of weather data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862